Citation Nr: 1432790	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to July 1992.  The Veteran also had duty in the Reserve.  

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in December 2013.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic files.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDING OF FACT

The preponderance of the evidence shows the Veteran does not have a current diagnosis or manifestation of plantar fasciitis.  



CONCLUSION OF LAW

Chronic plantar fasciitis was not incurred in or aggravated by the Veteran's service.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 and March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

The March 2010 Statement of the Case lists an August 2008 VA examination.  The Veteran was afforded an examination at that time, but it was not for plantar fasciitis.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence of current disability in the record and the Veteran has not provided any.  "The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records note treatment of plantar fasciitis.  At her hearing the Veteran stated that she began feeling pain in her feet in 1994 or 1995.  She also stated that she has been treated for this disability by private doctors and VA clinicians, including the issuance of orthotics.  The treatment records show Veteran was issued orthotics for her knees and wrists, but not for her feet.  

The prior Board decision remanded for clarification of her reserve inactive duty for training dates and for the private records that she had referenced at the hearing.  The RO was unable to verify the dates of her reserve inactive duty for training.  No further private medical records were found by VA or provided by the Veteran.  

As noted above, there is no indication of a current disability, and therefore the VA was not required to afford the Veteran a VA examination.  There is no evidence of treatment for or diagnosis of plantar fasciitis at any point after March 1998.  Therefore, there is no evidence of chronicity or ongoing residuals from the in-service injury.  As there is no evidence of a current disability, the Board cannot find service connection.  

When there is an approximate balance of evidence in favor and against the Veteran, VA is to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  While there is evidence of a diagnosis of plantar fasciitis in service, there is no evidence of any disability due to it, nor treatment for it since March 1998, over 9 years before the Veteran filed her claim.  Hence, the Board finds that the evidence in this case is not in equipoise.  Therefore, based on its review of the relevant evidence, and the evidence preponderates against the claim and the benefit of the doubt rule is not applicable.  Id.  Accordingly, service connection for plantar fasciitis is denied.  


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


